                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

AARON RAMON SHAW,

             Petitioner,

v.                                                 Case No: 2:18-cv-566-FtM-99MRM

MIKE CARROLL,

             Respondent.
                                         /

                                OPINION AND ORDER1

      Before the Court is Pro Se Petitioner Aaron Shaw’s Petition for Habeas Corpus

Relief Under 28 U.S.C. § 2254 (Doc. 1) filed on August 17, 2018. Petitioner is currently

incarcerated in Okaloosa Correctional Institution in Crestview, Florida.

                                    BACKGROUND

      Petitioner was civilly committed to the FCCC on May 5, 2008. On December 14,

2016, Petitioner committed a battery on a staff member at the FCCC. On November 20,

2017, Petitioner was sentenced to five years of incarceration for the battery. Petitioner

also received three years for defacing the facilities at the FCCC. The Court did not issue

an order directing a response in opposition from Respondents because Petitioner is no




1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
longer confined in the Florida Civil Commitment Center (FCCC). 28 U.S.C. § 2243. For

reasons discussed below the Court finds Petitioner’s Petition to be moot.

                                 STANDARD OF REVIEW

       “If a suit is moot, it cannot present an Article III case or controversy and the federal

courts lack subject matter jurisdiction to entertain it. [ ] Mootness can occur due to a

change in circumstances, or ... a change in the law.” Seay Outdoor Adver., Inc. v. City of

Mary Esther, Florida, 397 F.3d 943, 946 (11th Cir.2005) (internal citations omitted);

Troiano v. Supervisor of Elections in Palm Beach County, Florida, 382 F.3d 1276, 1281

(11th Cir.2004). A case is moot when the issue presented is no longer live, the parties

lack a legally cognizable interest in its outcome, or a court decision could no longer

provide meaningful relief to a party. Id. at 1281–82. Whether a case is moot is a question

of law. Id. at 1282.

                                       DISCUSSION

       The gravamen of Petitioner’s Petition concerns his involuntary detention at the

FCCC.    Petitioner claims that he is entitled to release from the FCCC when he serves

his current term of incarceration for assault because the reasons given for his

commitment by the trial court are not supported by the facts in the record. Petitioner has

been transferred from the FCCC to the custody of the Department of Corrections and

currently resides at Okaloosa CI. To the extent Petitioner initiated a habeas corpus

petition seeking release from his civil commitment at the FCCC, his action is moot

because he is no longer detained in the FCCC. See Finfrock v. Crist, No. 210-CV-150-

FTM-36DNF, 2010 WL 3220305, at *1 (M.D. Fla. Aug. 13, 2010) (finding that a civil

detainee’s habeas petition was moot after he was moved to DeSoto County Jail pending




                                              2
charges that he possessed pornographic material and assaulted a FCCC staff member).

Further, to the extent Petitioner challenges his conditions of confinement at the FCCC in

his Petition, these claims must be dismissed. “[H]abeas corpus is the exclusive remedy

for a ... prisoner who challenges the fact or duration of his confinement and seeks

immediate or speedier release.” Bradley v. Pryor, 305 F.3d 1287, (11th Cir.2002) (quoting

Preiser v. Rodriquez, 411 U.S. 475 (1973)).

       Rule 4 of the Rules Governing Section 2254 Cases in the United States District

Courts provides that the district court may summarily dismiss the petition if “it plainly

appears from the face of the petition ... that the petitioner is not entitled to relief.” See

Prather v. Norman, 901 F. 2d 915, 918 (11th Cir. 1990). Here Petitioner is not entitled to

relief because his claim is moot. Therefore, the Petition is due to be dismissed.

       Accordingly, it is now

       ORDERED:

       1.     Petitioner’s Petition for Habeas Corpus Relief Pursuant to 28 U.S.C. § 2254

(Doc. 1) is DISMISSED as moot.

       2.     The Clerk of Court is directed to enter judgment accordingly, terminate any

pending motions and deadlines, and close the case.

       DONE and ORDERED in Fort Myers, Florida this 14th day of November, 2018.




Copies:
All Parties of Record
SA: FTMP-2




                                             3
